Citation Nr: 1614617	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a left ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a right knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
6.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a left shoulder disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to February 1977 and from January 2004 to March 2005; his decorations include the Combat Action Badge.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were before the Board in August 2012 and November 2014, when the Board remanded the claims for additional development.  As will be discussed below, there has not been substantial compliance with the prior directives.  With regard to the issues decided herein, the claims are granted in full, therefore there is no prejudice to the Veteran.  With regard to the claims not decided below, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral ankle, bilateral knee, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's right foot disability, diagnosed as pes planus and metatarsalgia, is etiologically related to active service.  

2.  The Veteran's left foot disability, diagnosed as pes planus, metatarsalgia, and degenerative arthritis of the first tarsal metatarsal joint, is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus and metatarsalgia of the right foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for pes planus, metatarsalgia, and degenerative arthritis of the first tarsal metatarsal joint of the left foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable outcome of the appeals, which are granted in full, no further discussion of how VA fulfilled the duties to notify and assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004). 

Bilateral Foot Disabilities 

The November 2015 VA examination report, as well as the subsequent December 2015 addendum, indicate that the Veteran is diagnosed with bilateral pes planus and metatarsalgia, as well as degenerative arthritis of the first tarsal metatarsal joint of the left foot.  Accordingly, the first Shedden element is met.  

With regard to an in-service event, injury, or disease, the Veteran's service treatment records are silent for any treatment for his claimed foot disabilities.  To this effect, the Veteran stated that he never went to sick call for his bilateral foot pain because the camp where he was stationed did not have proper medical facilities.  Nevertheless, the Veteran has consistently reported that he experienced foot pain during his deployment and that it was aggravated by constantly walking on rocks while in Iraq.  In support of his assertion, the Veteran submitted a statement from fellow service member L. H., who confirmed that while they were stationed at Camp Paliwoda, Iraq, their duties necessitated walking on rocks on a daily basis.  L. H. wrote that the Veteran frequently stated that his feet were hurting and that he observed the Veteran soak his feet in Epsom salt and hot water.  A January 2005 post-deployment assessment noted that the Veteran had pain in his feet walking over sharp and irregular rocks throughout his deployment.  Accordingly, the second Shedden element is met.  

With respect to the third Shedden element, in the November 2015 examination report and subsequent December 2015 addendum opinion, the examiner stated that there was no foot injury or treatment noted during service, therefore it was less likely as not that the Veteran's foot conditions were due to an injury or illness during active duty.  Nevertheless, it was at least as likely as not that the Veteran's foot pain was a result of aggravation during his deployment.  The examiner further noted that there was no medical indication to determine the condition of his feet prior to deployment or what specific aggravation occurred during deployment, other than the onset of new foot pain that got worse over time.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral foot disabilities were incurred during his active service.  While the Board acknowledges that the November 2015 examiner opined that the Veteran's bilateral foot disabilities were not due to a documented injury or illness during active duty, the examiner nevertheless related the Veteran's foot pain, which was a symptom of his diagnosed foot conditions, to walking over rocks during deployment.  In so stating the examiner noted that the Veteran did not have foot pain prior to deployment and that his foot pain initially manifested during service.  Accordingly, while the examiner's opinion is somewhat confusing, it nevertheless related the Veteran's current foot symptoms to an in-service event during his deployment, specifically repeatedly walking over rocks.  

In light of the positive November 2015 and December 2015 opinions, as well as the Veteran's competent and credible testimony regarding the onset of his foot pain, the Board finds that service connection for bilateral pes planus and metatarsalgia, as well as degenerative arthritis of the first tarsal metatarsal joint of the left foot, is warranted. 


ORDER

Entitlement to service connection for right foot pes planus and metatarsalgia is granted. 
Entitlement to service connection for left foot pes planus, metatarsalgia, and degenerative arthritis of the first tarsal metatarsal joint is granted. 


REMAND

Initially, the Board finds that there has not been substantial compliance with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.  In pertinent part, the August 2012 and November 2014 remands directed that the Veteran be provided VA examinations to determine the nature and etiology of his claimed left shoulder, bilateral knee, and bilateral ankle disabilities.  The Veteran was provided a VA examination in November 2015 and an addendum opinion was obtained in December 2015.  However, even in combination, the examination report and addendum opinion are inadequate for adjudicating the claims and therefore do not substantially comply with the prior remand directives.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's claims for bilateral knee disabilities and a left shoulder disability, the August 2012 remand directed that the examiner address whether the Veteran's disabilities preexisted his second period of active duty from January 2004 to March 2005.  The September 2012 examiner stated that the Veteran's left shoulder disability preexisted his second period of service and the November 2015 examiner stated that the Veteran's left shoulder and bilateral knee disabilities preexisted the Veteran's second period of service.  However, in so opining neither examiner applied the correct legal standard.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 38 C.F.R. § 3.304(b) (2015); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, in finding that the Veteran's bilateral knee and left shoulder disabilities preexisted service, the September 2012 examiner noted that the Veteran reported dislocating his shoulder prior to active duty but cited no evidence in support of that finding.  While the November 2015 examiner cited objective medical evidence, the examiner relied on a January 2003 report of medical examination noting that the Veteran's knees swelled with running and a February 2005 report of medical examination noting that the Veteran dislocated his shoulder 20 years ago.  The Board notes that the record does not contain a report of medical examination in conjunction with the Veteran's activation for his second period of service.  With regard to the January 2003 report of medical examination, which was relied upon by the November 2015 examiner in finding that the Veteran knee disabilities preexisted service, while it was in close proximity to the Veteran's second period of service it was prior to his December 2003 activation order.  Accordingly, it cannot be considered a report of medical examination at entry to active duty.  In light of the above, the Veteran is entitled to the presumption of soundness, unless the presumption of soundness is rebutted.  While the examiners found that these disabilities preexisted service, neither examiner stated that the claimed conditions clearly and unmistakably existed prior to service, and were clearly and unmistakably not aggravated beyond their natural progression by an in-service event, injury, or illness.  Accordingly, they are inadequate for adjudicating the claims.  

The November 2015 examination report and December 2015 addendum opinion are also inadequate for adjudicating the Veteran's claims for right and left ankle disabilities.  Initially, the examiner did not acknowledge or address all the diagnoses present during the pendency of the appeal.  Specifically, a September 2007 VA treatment record noted that ankle x-rays revealed a fragmented 0.62 cm left anterior talar break and VA treatment records dated in January 2008 and June 2008 indicate that the Veteran was diagnosed with ankle tendinitis, degenerative joint disease, and gouty arthritis.  With regard to ankle gout, which was a noted diagnosed in the November 2015 examination report and addendum opinion, the examiner was internally inconsistent regarding when the condition was initially diagnosed.  Specifically, the examiner stated it was unknown when the Veteran's bilateral ankle gout was diagnosed, but later stated that the Veteran was diagnosed with gout 10 years ago.  A diagnosis of gout 10 years ago would put the initial diagnosis during or shortly after the Veteran's separation from his second period of service, which would have been sometime in 2005; thus, further clarification regarding the date of diagnosis is necessary.  

Additionally, the examiner's negative etiological opinion regarding the Veteran's left ankle disability is inadequate.  The examiner acknowledged a February 24, 2005 report of medical examination which noted that the Veteran's right ankle was painful on the medial and anterior surface and with range of motion; however, the examiner stated that there was no mention of an in-service injury.  On that basis, the examiner opined that the Veteran's bilateral ankle conditions were less likely than not due to any event or illness during active duty.  However, the examiner did not acknowledge the Veteran's competent lay testimony regarding in-service bilateral ankle symptoms during his second period of service, or acknowledge the February 24, 2005 diagnosis of chronic right ankle sprain.  Additionally, while the examiner acknowledged the August 6, 1985 service treatment record noting that the Veteran suffered a left ankle sprain, the examiner did not opine whether the Veteran's left ankle condition was related to his August 1985 left ankle sprain.  Although the August 1985 injury was not during a period of active duty, the evidence of record, specifically the service treatment record, the Veteran's sworn statement regarding the injury in his military records, and the Veteran's summary of retirement points, suggest it occurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  As service connection may be granted for a disability incurred during ACDUTRA or INACDUTRA, an etiological opinion addressing that theory of entitlement is necessary.  In light of the above inadequacies, the Board finds that an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from October 2015 to present.

2.  Thereafter, obtain an addendum opinion from the November 2015 examiner or an appropriate substitute.  The claims file must be made available to the examiner in conjunction with the examination.  Based on consideration of the evidence of record (to include the Veteran's lay statements), the examiner should address the following:

a.  Identify all left shoulder, right and left knee, and right and left ankle disabilities present during the pendency of the appeal. 

With regard to right and left ankle disabilities, the examiner should address the diagnoses of record, to include gout, gouty arthritis, and left anterior talar break.

b.  For any diagnosed disability, the examiner should state whether the diagnosis and / or the Veteran's overall disability pattern is consistent with a clinically known diagnosis, a medically unexplained chronic multi-symptom illness of unknown etiology, a diagnosable chronic multi-symptom illness with a partially explained etiology, or is due to an undiagnosed illness(es).

c.  Whether the Veteran's left shoulder disability clearly and unmistakably preexisted service, and, if so, was it clearly and unmistakably not aggravated by service.  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

d.  Whether the Veteran's bilateral knee disability clearly and unmistakably preexisted service, and, if so, was it clearly and unmistakably not aggravated by service.  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

e.  If either disability did not clearly and unmistakably preexist service, state whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to the Veteran's military service.

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious and manifest.  Cotant v. Principi, 17 Vet. App. 116  (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

f.  For each diagnosed right and left ankle disability, state whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to the Veteran's active military service.

In so opining the examiner should address the Veteran's assertions regarding spraining his ankle in 1977 during basic training, wearing / carrying heavy loads, and walking over sharp and irregular rocks during his deployment to Iraq. 

In rendering the above requested opinions, the examiner should address the treatise evidence submitted by the Veteran in July 2009 regarding tactical field gear causing or aggravating orthopedic conditions.

g.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed ankle disability is related to a disease or injury incurred in active duty for training (ACDUTRA).

h.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed ankle disability is related to an injury incurred in inactive duty training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101 (24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

i.  For each diagnosed knee and ankle disability, the examiner should opine whether is at least as likely as not (i.e., at least a 50 percent probability or higher) that it was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the Veteran's service-connected bilateral foot disabilities. 

In rendering the above requested opinions, the examiner must provide complete rationales for all opinions and conclusions reached.  

If the examiner determines that any requested opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential origins.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Finally, after any other development the AOJ should deem necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


